Citation Nr: 0707907	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-20 229	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches.  

2. Entitlement to service connection for a right arm 
disability.  

3. Entitlement to service connection for a left knee 
disability.  

4. Entitlement to service connection for a low back 
disability. 

5. Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the cervical spine. 

6. Entitlement to a rating higher than 10 percent for 
multiple lipomas.  

7. Entitlement to a rating higher than 10 percent for 
epicondylitis of the left elbow. 

8. Entitlement to a rating higher than 10 percent of pes 
cavus with plantar fasciitis and hallux valgus of the right 
foot.  

9. Entitlement to a rating higher than 10 percent for 
Morton's neuroma with pes cavus, plantar fasciitis, and 
hallux valgus of the left foot. 

10. Entitlement to a compensable rating for bilateral hearing 
loss.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1975 to August 1986 in the Marines and from March 
1989 to January 1999 in the Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May and August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the hearing the veteran submitted 
additional evidence with a waiver of the right to have the 
evidence initially reviewed by the RO. 

In a statement, dated in August 2003, the veteran raised the 
claim of service connection for a dental condition.  At the 
hearing in August 2004, the veteran raised the claim of 
service connection for a disability of the thoracic spine and 
the claim for a total disability rating based on individual 
unemployability.  These claims are referred to the RO for 
appropriate action. 

The claims of service connection for headaches, a right arm 
disability, and a low back disability and the claims for 
increase for the elbow and the feet are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in December 1999, the RO denied the 
claim of service connection headaches; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

2. The evidence submitted since rating decision in December 
1999 relates to unestablished facts necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for headaches. 

3. A chronic left knee disability is not currently shown. 

4. Degenerative joint disease of the cervical spine is 
manifested by no more than moderate limitation of motion with 
no additional limitation of motion due to pain, fatigue or 
weakness, and forward flexion of 15 degrees or less or 
ankylosis of the entire cervical spine is not demonstrated. 

5. The lipomas are not ulcerated or painful, the lipomas do 
not cause limitation of function and do not involve 20 to 40 
percent of the exposed area affected. 

6. Bilateral hearing loss is manifested by Level I hearing in 
each ear. 


CONCLUSIONS OF LAW

1. The rating decision in December 1999 by the RO, denying 
service connection for headaches became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104 (2006).

2. The additional evidence presented since the rating 
decision in December 1999, denying service connection for 
headaches, is new and material and the claim of service 
connection headaches is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3. A left knee disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

4. The criteria for a rating higher than 20 percent for 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Code 5290, prior to September 26, 
2003, Diagnostic Code 5242 from September 26, 2003.

5. The criteria for a rating higher than 10 percent for 
multiple lipomas have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805, 7806, 7819 (2006). 

6. The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In a new and material claim, the VCAA notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the application to reopen the claim of service connection 
for headache is resolved in the veteran's favor, compliance 
with VCAA notice is moot as to Kent and Dingess. 

As for the claim of service connection and the claims for 
increase, the RO provided pre-adjudication VCAA notice by 
letters, dated in January and June 2003.  The veteran was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was notified of the evidence needed to 
substantiate a claim for increase, namely, that the 
disability had worsened.  He was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  The notice included the general provision for the 
effective date of the claims, that is, the date of receipt of 
the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).

On the claim of service connection for a left knee 
disability, to the extent that the VCAA notice did not 
include the degree of disability assignable, since the claim 
is denied, no disability rating will be assigned, so there 
can be no possibility of any prejudice to the veteran with 
respect to any such defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473. 

On the claims for increase, to the extent that the VCAA 
notice did not include the degree of disability assignable, 
as the degrees of disability are the issues on appeal, the RO 
was required by law to provide notice of the rating criteria, 
which was accomplished.  At this stage of the appeal, there 
is no possibility of any prejudice to the veteran with 
respect to any such defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for 
Headaches 

Evidence Previously Considered 

In a rating decision in December 1999, the RO denied the 
claim of service connection headaches because chronic 
headaches were not shown.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and by 
operation of law the rating decision by the RO became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

The evidence considered at the time of the rating decision in 
December 1999 consisted of the service medical records. 

The service medical records document a complaint of headache 
(December 1976, December 1979); headaches and other symptoms 
associated with an upper respiratory infection (October 1981, 
October 1990, April 1991); headaches and other symptoms 
associated with viral syndrome (March 1984, December 1984, 
September 1992); headaches and other symptoms associated with 
occupational stress (November 1992); muscle tension headache 
(September 1995); headaches associated with a head injury 
(June 1996); headaches and other symptoms associated with flu 
(February 1997); and a history of headaches (August 1997). 

On retirement examination in January 1999, the veteran gave a 
history of headaches, but headaches were not found or listed 
as a diagnosis.

Current Claim to Reopen 

The current claim to reopen was received at the RO in 
December 2002. 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Additional Evidence 

The additional evidence presented since the rating decision 
in December 1999 consists of VA and private medical records. 

After service, VA records, dated in September and October 
2000, November and December 2002, and from January to October 
2003 disclose that the veteran complained of headaches. 

On VA neurological examination in February 2004, the veteran 
stated that he had headaches almost daily.  The diagnosis was 
history of headaches with normal examination.  A CT scan of 
the head was normal.  After a review of the veteran's file, 
the examiner expressed the opinion that the headaches were 
not likely due to service as the examination was negative. 

In August 2004, a private doctor stated that between 1995 and 
1998 the veteran complained of headaches, which were 
initially associated with neck and shoulder pathology and 
then later with a head injury.  The doctor also stated that 
recently the veteran complained of headaches. 

In August 2004, the veteran testified that his headaches were 
caused by his cervical spine disability. 

As the claim was previously denied because there was no 
evidence of a chronic headaches, the additional evidence of 
complaints of headaches after service, documented from 2000 
to 2004, relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of ongoing 
headaches, the absence of which was the basis for the prior 
denial of the claim in December 1999.  For this reason, the 
additional evidence is new and material and the claim is 
reopened.

As the evidence of record does not contain sufficient medical 
evidence to decide the claim on the merits, additional 
evidentiary development is needed, and this development will 
be addressed in the remand section of the decision. 

II. Principles of Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty in service. 38 
U.S.C.A. §§ 1110, 1131. 



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Left Knee

The service medical records document knee pain with history 
of chondromalacia; (January 1981) and left ligament 
tenderness and a history of knee pain without trauma (August 
1997).  On retirement examination in January 1999, history 
included occasional popping in the left knee without trauma, 
but a left knee abnormality was not found or listed as a 
diagnosis.

After service, VA records disclose in December 2002 the 
veteran complained of left knee pain.  In June 2003, an X-ray 
of the left knee was normal. 

In August 2004, the veteran testified that he fell in 1981 
during service and injured his left knee. 


Analysis 

While left knee pain was documented during service and the 
veteran has described knee pain since service, there is no 
medical evidence to show that the veteran currently has a 
left knee disability other than knee pain.  That an injury 
occurred in service alone is not enough to establish service 
connection, there must be a current disability resulting from 
the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 
Pain alone does not constitute a disability for which service 
connection may be granted in the absence of a factual showing 
that the pain derives from an in-service disease or injury.  
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For these reasons, the preponderance of the evidence 
is against the claim and the reasonable-doubt standard of 
proof does not apply. 

III. Claims for Increase 

General Rating Policy 

Disability ratings are determined by comparing the veteran's 
symptomatology with the criteria set forth in Diagnostic 
Codes (DCs) in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a disability of the musculoskeletal system, pain, 
functional loss due pain, painful motion, weakened movement, 
and fatigability are factors to be considered. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative Joint Disease of the Cervical Spine 

During the pendency of the appeal, the rating criteria for 
disabilities of the spine were changed, effective on 
September 26, 2003, (68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243), which among other changes renumbered the Diagnostic 
Codes. 

When the rating criteria are amended during the course of the 
appeal, the Board considers both the old and the current 
schedular criteria. 

The veteran was given notice of the old and current criteria 
in the statement of the case, dated in March 2004.  And the 
Board is proceeding with a decision on the merits of the 
claim with consideration of the old and current criteria.

The cervical spine disability was initially rated under the 
old criteria for limitation of motion to include limitation 
of motion due to degenerative joint disease or arthritis, 
under DC 5290.  The criterion for the next higher rating 
under the old DC 5290, 30 percent, is severe limitation of 
motion. 

Under the current criteria, Diagnostic Code 5242, 
degenerative arthritis of the spine,  the criteria for the 
next higher rating, 30 percent, is forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  

On VA examination in January 2002, the veteran complained of 
pain, fatigue, stiffness, and weakness.  There was tenderness 
to palpation along the right paracervical muscles.  No muscle 
spasm or weakness was found.  Flexion was to 60 degrees with 
pain beginning at 50 degrees; extension was to 40 degrees 
with pain beginning at 35 degrees; right lateral bending was 
to 30 degrees with pain beginning at that point; left lateral 
bending was to 45 degrees with pain beginning at 35 degrees; 
and rotation to the right and to the left was to 80 degrees 
with pain beginning at 70 degrees.  The upper extremity 
functions were within normal limits, muscle strength was 5/5, 
and there was no muscle atrophy.  Deep tendon reflexes were 
equal, bilaterally.  Sensation to touch in the biceps and 
triceps was normal.  

On examination in February 2003, flexion was to 30 degrees, 
extension to 25 degrees, right lateral flexion was to 30 
degrees, left lateral flexion was to 25 degrees, right 
rotation was to 30 degrees and left rotation was to 25 
degrees.  The examiner stated that the veteran was unable to 
turn his neck without moving his 


upper torso because of pain, fatigue, weakness, lack of 
endurance, and incoordination.  The assessment was ankylosing 
changes with marked limitation of motion with peripheral 
pain. 

On VA neurology examination in February 2004, the veteran 
complained of constant neck pain without limitation of 
motion.  Tenderness over the back of the neck was found.  
There was no deformity, spasm, or weakness noted.  Grip 
strength was normal, bilaterally.  Motor function was intact 
and the reflexes were normal and symmetrical.  Sensory 
function was intact.  Flexion was to 40 degrees, extension 
was to 35 degrees, right lateral bending was to 30 degrees, 
and left lateral bending was to 35 degrees.  While there was 
pain, the pain did not increase with movement.  There was no 
limitation of motion due to pain, fatigue or weakness.  The 
assessment was mild loss of function due to pain.  

Under 38 C.F.R. § 4.71a, Plate V, for the cervical spine, 
normal forward flexion is 45 degrees, extension is 45 
degrees, right and left lateral flexion are 45 degrees, and 
right and left lateral are zero to 80 degrees.

Under the old DC 5290, the findings, considering functional 
loss due to pain, do not equate to severe limitation of 
motion.  Although one examiner found ankylosing changes with 
marked limitation of motion with peripheral pain in 2003, on 
examination a year later in 2004, flexion was to 40 degrees, 
extension was to 35 degrees, right lateral bending was to 30 
degrees, and left lateral bending was to 35 degrees.  While 
there was pain, the pain did not increase with movement.  The 
veteran has about 50 percent of normal range of motion of the 
cervical spine at the worst, which does not equate to severe 
limitation of motion. 

Under the current DC 5242, on all three examinations, flexion 
is greater than 15 degrees and ankylosis of the entire 
cervical spine is not demonstrated.  

In summary, the criteria for a rating higher than 20 percent 
under the old DC 5290 and the current criteria under DC 5242 
have not been met.  As the preponderance of the evidence is 
against the claim, the reasonable-doubt standard of proof 
does not apply.

Multiple Lipomas 

The lipomas are currently rated 10 percent disabling under DC 
7806.  The criteria for the next higher rating, 30 percent, 
are twenty to forty percent of the entire body or twenty to 
forty percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past twelve month period.  

Also applicable are DC 7803, which provides a 10 percent 
rating for a scar that was superficial, poorly nourished, 
with repeated ulceration; DC 7804, which provides a 10 
percent rating for a scar that was superficial, tender, and 
painful on objective demonstration; and DC 7805, a scar rated 
on limitation of function of the affected part. 

On VA examination in January 2002, the veteran had 8 
subcutaneous lipomas on the arms and chest and one in the 
left groin.  The lipomas were nontender. 

On examination in July 2003, the veteran had multiple 
subcutaneous freely mobile nodules 0.50 to 1 cm. in size, 
which were palpable but not visible, involving the left 
wrist, left elbow, and right forearm.  No functional loss was 
noted.  

While the lipomas are subcutaneous, the lipomas do not cause 
functional limitation of the parts affected under DC 7805.  
Also there is no evidence that the lipomas cover twenty to 
forty percent of the elbow, forearm, or wrist of either 
extremity or that systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required under DC 7806.  
And there is no evidence of repeated ulceration under DC 7803 
or tenderness or pain on objective demonstration under DC 
7804.  As the preponderance of the evidence is against the 
claim, the reasonable-doubt standard of proof does not apply.



Bilateral Hearing Loss

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100.  

In June 2001, the veteran filed his current claim for 
increase. 

On VA audiological examination January 2002, the test results 
show the veteran had an average hearing loss of 43 decibels 
in the right ear at the tested frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz; and an average hearing loss of 44 
decibels in the left ear at the same tested frequencies. 
Speech discrimination percentages were 94 percent in right 
ear and 96 percent in the left ear.  

Analysis

In evaluating service-connected hearing impairment, a 
disability rating is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average decibel loss of 43 is in the range between 
42-49 average pure tone decibel hearing loss and the speech 
discrimination score of 94 percent is in the range between of 
92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is also I as the 
average decibel loss of 44 is in the range between 42-49 
average pure tone decibel hearing loss and the speech 
discrimination score of 96 percent is in the range between of 
92 and 100 percent of speech discrimination.  

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  For this reason, the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral hearing loss. 38 U.S.C.A. § 5107(b).

                                                                 
(The Order follows on the next page.)



ORDER

As new and material evidence has been presented, the claim of 
service connection for headaches is reopened, and to this 
extent only the appeal is granted.

Service connection for a left knee disability is denied.  

A rating higher than 20 percent for degenerative joint 
disease of the cervical spine is denied.  

A rating higher than 10 percent for multiple lipomas is 
denied. 

A compensable rating for bilateral hearing loss is denied.  

REMAND

On the claim for headaches, although the VA examiner in 
February 2004 expressed the opinion that the headaches were 
not likely due to service as the examination was negative, 
subsequently, a private doctor reported that the veteran 
still had headaches, and the doctor reported that he had 
previously treated the veteran for headaches associated with 
his neck and shoulder problems.  As the evidence of record 
contains conflicting evidence, as the question of secondary 
service connection needs to be addressed, and as the record 
does not contain sufficient evidence to decide the claim, 
further development under the duty to assist is needed.  

On the claim for a right arm disability, the service medical 
records document a history of right shoulder fracture in 
entries in May 1975 and in September 1983, as well as, 
decreased range of motion of the right shoulder, documented 
in December 1996.  After service on VA examination in August 
1999, the examiner noted that the veteran had a hairline 
fracture of the right shoulder.  No X-ray was taken.  VA 
records document complaints of right shoulder pain over the 
period from 2001 to 2003. As the record contains evidence of 
recurrent symptoms, an injury in service, and that the 
symptoms may be related to an injury in service, a VA 
examination and medical opinion is needed to decide the 
claim. 

On the claim for a low back disability, the service medical 
records document muscle spasm and strain (May 1975), low back 
pain (June and September 1975); lumbar muscle spasm 
(September 1976), acute low back strain (February 1986), low 
back pain (February and March 1996), low back discomfort 
(October 1996); and complaint of low back pain (December 
1996, December 1997).  On retirement examination in January 
1999, history included occasional low back pain.  The 
pertinent finding was full range of motion, and mechanical 
low back pain was listed as a diagnosis.  After service, VA 
records disclose that in June 2003, an X-ray revealed 
degenerative spurring.  In September and October 2003, the 
veteran complained of back pain, and the assessment was 
chronic low back, which one physician stated was apparently 
related to injuries during service.  On VA neurological 
examination in February 2004, the examiner expressed the 
opinion that the degenerative joint disease of the 
lumbosacral spine was less likely secondary to the isolated 
complaint of lower back pain in 1996 during service.  As the 
VA opinion does not account for the finding of mechanical low 
back pain on retirement examination after more than a single 
isolated complaint was documented during service, and as the 
record does not contain sufficient evidence to decide the 
claim, further development under the duty to assist is 
needed. 

On the claim for increase for the left elbow, on VA 
examination in January 2002, pronation was to 80 degrees.  On 
VA examination in February 2003, pronation was to 25 degrees, 
which is ratable under DC 5213.  A reexamination is necessary 
to verify the current severity as the evidence indicates a 
material change in the disability. 

On the claims for the feet, the left foot is currently 10 
percent disabling, which is the maximum rating under DC 5279.  
The right foot is currently 10 percent disabling, which is 
the maximum rating under DC 5280.  The criteria for the next 
higher rating applicable to pes cavus are under DC 5278.  As 
the record does not contain sufficient evidence to decide the 
claims under DC 5278, further evidentiary development under 
the duty to assist is needed. 

For the above reasons, the claims are remanded for the 
following action: 

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule a VA examination by the 
appropriate specialist to determine 
whether the veteran has chronic headaches 
either as a separate disability or as 
secondary to the service-connected 
disability of the cervical spine. The 
claims folder should be made available to 
the examiner for review. 

If chronic headaches are found, 
the examiner is asked to express 
an opinion as to whether the 
current chronic headaches are at 
least as likely as not related to 
the veteran's period of service, 
in which headaches were documented 
and variously associated with an 
upper respiratory infection, viral 
syndrome, occupational stress, 
muscle tension, head injury, or 
flu. 

If chronic headaches are found and 
are not related to the headaches 
during service, the examiner is 
asked to express an opinion as to 
whether the current chronic 
headaches are at least as likely 
as not related to the 
service-connected disability of 
the cervical spine, that is, 
either caused by the disability or 
the disability aggravates the 
headaches, that is, results in a 
permanent increase in the severity 
of the headaches, as opposed to a 
temporary worsening of symptoms. 

In formulating the medical 
opinion, the examiner is 
asked to consider that the 
term "at least as likely as 
not" does not mean "within 
the realm of possibility."  
Rather, it means that the 
weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation.

If the requested opinion 
cannot be provided without 
resort to speculation, the 
examiner should so state.  

3. Schedule a VA examination to include an 
X-ray by the appropriate specialist to 
determine whether the veteran has a right 
arm/shoulder disability either as a 
separate disability or as secondary to the 
service-connected disability of the 
cervical spine. The claims folder should 
be made available to the examiner for 
review.  

If a right arm/shoulder disability is 
found, the examiner is asked to express 
an opinion as to whether the current 
right arm/shoulder disability is at 
least as likely as not related to the 
veteran's period of service, to include 
a history of a hairline fracture of the 
right shoulder during service. 

If a right arm/shoulder disability is 
found and is not related to an injury 
during service, the examiner is asked 
to express an opinion as to whether the 
current right arm/shoulder disability 
is at least as likely as not related to 
the service-connected disability of the 
cervical spine, that is, either caused 
by the disability or the disability 
aggravates the right arm/shoulder, that 
is, results in a permanent increase in 
the severity of the right arm/shoulder 
headaches, as opposed to a temporary 
worsening of symptoms.

In formulating the medical 
opinion, the examiner is 
asked to consider that the 
term "at least as likely as 
not" does not mean "within 
the realm of possibility."  
Rather, it means that the 
weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against causation.

If the requested opinion 
cannot be provided without 
resort to speculation, the 
examiner should so state.  

4. Schedule a VA examination by the 
appropriate specialist to determine 
whether the current low back disability, 
degenerative joint disease of the 
lumbosacral spine is related to service.  
The claims folder should be made 
available to the examiner for review. 

In formulating the medical opinion, 
the examiner is asked to comment on 
the clinical significance that 
mechanical low back pain was noted 
on retirement examination in 1999, 
and after service in June 2003, 
X-rays revealed degenerative 
spurring. 

Also in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation.

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state. 

5. Schedule a VA examination by the 
appropriate specialist to determine the 
current level of severity of the left 
elbow and feet. The claims folder should 
be made available to the examiner for 
review.

For the left elbow, the examiner is 
asked to describe range of motion in 
degrees of flexion, extension, 
pronation, and supination. 

For the feet, the examiner is asked 
to describe whether all the toes 
tend to dorsiflexion, whether there 
is limitation of dorsiflexion at the 
ankle, whether there is shortened 
plantar fascia and marked tenderness 
under the metatarsal heads. 

6. After the requested development is 
completed, adjudicate the claims.  On the 
claims for increase for the feet, apply 
DC 5278.  In any benefit sought remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


